[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 08-14684                  ELEVENTH CIRCUIT
                                                                AUGUST 19, 2009
                           Non-Argument Calendar
                                                              THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                       D. C. Docket No. 07-00167-CR-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

RAFAEL CORDANIEZ MILLIGAN,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                               (August 19, 2009)

Before BIRCH, CARNES and FAY, Circuit Judges.

PER CURIAM:

     John J. Pilcher, II, appointed counsel for Rafael Cordaniez Milligan, has
filed a motion to withdraw on appeal, supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no issues of arguable merit, counsel’s motion to withdraw is

GRANTED, and Milligan’s convictions and sentences are AFFIRMED.




                                          2